 144 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Professional Medical Transport, Inc. 
and
 Indepen
d-ent Certified Emergency Professionals, Local 
No. 1.  Cases 28
ŒCAŒ089300 
and 
28ŒCAŒ099144
 February 2
6, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON
 AND 
MCFERRAN
 On January 9, 2014, Administrative Law Judge Jeffrey 
D. Wedekind issued the attached decision.  The General 
Counsel and the Charging Party each filed exceptions 
and supporting briefs, the Respondent filed an
 answering 
brief, and the General Counsel filed a reply brief.  The 
Respondent filed 
exceptions
 and 
a supporting
 brief
, and 
the General Counsel filed an answering brief.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the 
exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order.
3     1 The Respondent ha
s excepted to some of the judge
™s credibility 
findings.
  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1
950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 In adopting the judge™s dismissal of the allegation that the Respon
d-
ent unlawfully refused to bargain with the Union over the effe
cts of its 
decision to relocate station 2 employees to station 3, we rely on the 
absence of any evidence showing that this change had any impact on 
unit employees.  However, we disavow any suggestion in the judge™s 
discussion that an employer need only bar
gain over the effects of a 
decision if unit employees are ﬁadversely affected.ﬂ  Rather, in dete
r-mining the impact of a change, the Board considers ﬁthe extent to 
which it departs from the existing terms and conditions affecting e
m-ployees.ﬂ  
Southern Calif
ornia Edison Co
., 284 NLRB 1205, 1205 fn. 1 
(1987), enfd. mem. 852 F.2d 572 (9th Cir. 1988).  See also 
Northside 

Center for Child Development
, 310 NLRB 105, 105 (1993)
 (Board 
generally does not focus on potential benefit or detriment of change, 
but whether
 it implicates legitimate concerns that require bargaining.).
 No party excepted to the judge™s finding that the Respondent did not 
fail to comply with the requirements of the parties™ June 15, 2012 co
m-pliance stipulation by shutting down unit 603.
 2 In 
adopting the judge™s finding that labor costs were not a factor in 
the Respondent™s decision to relocate station 2 employees to station 3, 
and that the Respondent therefore had no duty to bargain over the dec
i-sion, we do not rely on 
Mercy Health Partners
, 358 NLRB 
566
 (2012), 
cited by the judge.  We instead rely on cases such as 
El Paso Electric 
Co.
, 357 NLRB 
2323, 2324
 (2012)
 (employer™s unrebutted testimony 
and record evidence established that labor costs played no role in dec
i-sion to close facility).
 In 
finding that the Respondent unlawfully presented the Union with 
a fait accompli prior to its August 2012 shutdown of unit 603, and that 
this theory was closely connected to the complaint allegations and fully 
litigated, the judge relied in part on 
Aggregat
e Industries
, 359 NLRB 
1419
 (2013), and 
Evenflow Transportation, Inc.
, 358 NLRB 
695
 (2012).  In adopting these findings, we note that the Board incorporated 
ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders that 
the Respondent, Professional Medical 
Transport, Inc., Mesa, Arizona, its officers, agents, su
c-cessors, and assigns, shall take the action set forth in the 
Order. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency 
of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to 
bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to bargain in good faith 
with Independent Certified Emergency Professio
nals, 
Local No. 1 as the exclusive bargaining representative of 
our employees in the following bargaining unit:
  those decisions by reference after initially setting them aside following 
the Supreme Court™s decis
ion in 
NLRB v. N
oel Canning
, 134 S.Ct. 
2550 (2014).  See 
Aggregate Industries
, 361 NLRB 
879
 (2014); 
Eve
n-
flow Transportation, Inc.
, 361 NLRB 
1482
 (2014).  However, in adop
t-ing the judge™s findings, we do not rely on two additional decisions that 

he cited: 
Federal Security, Inc.
, 359 NLRB 1
 (2012); and 
Mammoth 
Coal Co.
, 358 NLRB 
1643
 (2012).
 In adopting the judge™s dismissal of the allegation that the Respon
d-
ent made unlawful unilateral changes related to its new contract with 
the City of Chandler, we do not 
rely on 
Aramark Educational Services
, 355 NLRB 60 (2010), a decision issued by a two
-member Board.
 3 We deny the General Counsel™s request for an effects
-bargaining 
remedy under 
Transmarine 
Navigation 
Corp.
, 170 NLRB 389 (1968), 
for employees affected by 
the Respondent™s unlawful shutdown of unit 
603.  Because the judge found, and we agree, that the Respondent u
n-
lawfully refused to bargain with the Union over this decision, restor
a-tion of the status quo ante, including by making whole affected e
m-ployees, i
s instead appropriate.  
See, e.g., 
Bridon Cordage, Inc.
, 329 
NLRB 258, 259 fn. 11 (1999)
. In affirming the judge™s recommended tax compensation and Social 
Security
 Administration reporting remedies, we rely on 
Don Chavas, 
LLC d/b/a Tortillas Don Chavas
, 36
1 NLRB 
10
1 (2014).  We shall also 
substitute a new notice to conform to the Board™s standard remedial 
language and in accordance with 
Durham School Services
, 360 NLRB 
694
 (2014).
 362 NLRB No. 19
                                                                                                                                                          . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  145 All full
-time field paramedics, EMTs, IEMT™s, and 
registered nurses, but excluding administrative staff i
n-dividuals, support services or person
nel not directly o
p-erating in the field as an EMS provider, guards, office 
clericals and supervisors as defined by the National L
a-bor Relations Act.
  WE WILL NOT
 discriminatorily discipline you because 
of your union activities or to discourage you from eng
ag-ing in union or other protected concerted activities.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL 
restore unit 603 as it existed before we u
n-lawfully shut it down i
n August 2012.
 WE WILL 
make you whole for any lost earnings and 
benefits resulting from our unlawful 2012 shutdown of 
unit 603, plus interest.  
 WE WILL
, on request, bargain in good faith with the 
Union to an agreement or valid impasse over the effects 
of 
our March 2012 changes in the posting location and 
duties of unit 284.
 WE WILL
, within 14 days of the Board™s 
Order, remove 
any reference to the unlawful August 26, 2012 suspe
n-sion that we retroactively issued to Tony Lopez on Se
p-tember 11, 2012, and 
WE WI
LL notify Lopez within 3 
days thereafter that this has been done and that the su
s-
pension will not be used against him in any way.
 WE WILL
 make Lopez whole for any lost earnings and 
benefits resulting from the unlawful suspension, less any 

net interim earnings, plus interest.
 WE WILL 
compensate you for the adverse tax cons
e-quences, if any, of receiving lump
-sum backpay awards, 
and file a rep
ort with the Social Security Administration 
allocating the backpay awards to the appropriate calendar 
quarters.
  PROFESSIONAL 
MEDICAL 
TRANSPORT
, INC
.  The Board™s decision can be found at 
www.nlrb.gov/c
ase/28
-CA-089300
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.    Sandra 
Lyons, Esq.
, for the General Counsel.
 Ellen Shadur
-Gross, Esq. (Baker & Hostetler, LLP),
 for the 
Respondent Company.
 Joshua Barkley,
 for the Charging Party Union.
 DECISION
 STATEMENT OF THE 
CASE
 JEFFREY 
D. WEDEKIND
, Administrative Law Judge.
   This is 
another case involving Professional Medical Transport (PMT), 
a provider of 
911 
emergency 
and general 
medical 
and 
transpo
r-tation services in Maricopa County, Arizona.  As detailed in 
two previous decisions, in 2006 PMT
™s certified medical pr
o-fess
ionals (paramedics, EMTs, and RNs) formed their own 
independent union, ICEP Local 1, to represent them in colle
c-tive
-bargaining negotiations with the Company.  However, the 
parties failed to reach an initial contract.  Further, PMT therea
f-ter committed a n
umber of unfair labor practices in derogation 
of the Union and the employees
™ rights under the National L
a-bor Relations Act
 (the Act)
.  In 2008 and 2009, 
the Company
 unlawfully withdrew recognition from the Union; refused to 

provide it with requested infor
mation; made various unilateral 
changes, including relocating two stations, without bargaining 
over the decision and/or effects; dealt directly with employees; 
and threatened to remove 
the u
nion 
president 
(paramedic 
Jos
h-ua Barkley
) from active duty
 because
 of his 
union
 activities.  
See JD(SF)
Œ38Œ09 (ALJ Kocol), adopted in the absence of 
exceptions 
Dec
ember
 13, 2010, enfd. No. 11
Œ71785 (9th Cir. 
June 27, 
2011).  In 2011, 
the Company
 again unlawfully r
e-fused to provide requested information to the Union; unil
atera
l-ly shut down one of the 
ambulances
 (unit 
603); and threatened 
and disciplined 
both 
Barkley and 
the union vice president
 (EMT 
Travis Yates) for engaging in union activities and filing 
unfair labor practice charges with the Board.  See JD(SF)
Œ49Œ11 (2011 WL 6394819
) (ALJ Parke)
, adopted in the absence of 
exceptions Aug. 21, 2012 (2012 WL 3597764).
1 In February 2012, PMT was acquired by Rural/Metro, a n
a-tional provider with numerous established collective
-bargaining 
relationships around the country.  Sev
eral months later, on June 
14 and 15
, 2012, the parties executed a compliance stipulation 
 1 As discussed in ALJ Parke™s decision, in the interim between the 
two decisi
ons, a third unfair labor practice complaint against the Co
m-pany was settled in December 2010 (R. Exh. 15).   
                                                             146 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 resolving all remedial issues arising from the above two dec
i-sions (GC Exh. 4).  However, the parties remained unable to 

reach an initial contract.  
Further, a
ccord
ing to the instant co
m-plaint, PMT continued to engage in unfair labor practices, i
n-cluding bypassing the Union and directly offering the emplo
y-ees a contract ratification bonus in June 2012
; unilaterally and 
discriminatorily again shutting down unit 603 in
 August 2012
; discriminatorily disciplining 
the Union™s s
ecretary
-treasurer 
(paramedic 
Tony Lopez) in September 2012
; unilaterally tran
s-ferring certain employees to new duty stations and changing 

other employees
™ location and duties in January and March 
2013; and 
failing to provide the Union with requested info
r-mation in January 2013, in violation of Section 8(a)(5) and/or 

(3) of the Act.
2 Following two pretrial conference calls, a 4
-day hearing on 
the foregoing allegations was held on August 5
Œ8, 2013, in 
Phoenix.  Thereafter, on September 12, 2013, the General 

Counsel and the Company filed posthearing briefs.
3  After car
e-fully considering the briefs and the entire record, 
for the re
a-sons set forth below, 
I find 
that the Company unlawfully failed 

to bargain
 over the decision and effects of shutting down unit 
603 and the effects of modifying the location and duties of unit 
284.  I also find that the Company discriminatorily disciplined 
Lopez.  However, I find that the General Counsel has failed to 
prove the r
emaining allegations by a preponderance of the cre
d-ible evidence.
4 Alleged Unfair Labor Practices
 I.  OFFERING 
EMPLOYEES 
A CONTRACT
 RATIFICATION 
 BONUS
 IN JUNE 
2012
 Contract negotiations between the parties resumed in March 
2012, shortly after Rural/Metro 
acquired the Company.  A
p-proximately 3 months of good
-faith bargaining later,
5 at the end 
of the parties
™ eleventh and unusually lengthy session on June 
7, the Company presented the Union with its 
ﬁlast, best, and 
final
ﬂ offer.  Handwritten at the bottom o
f the proposal, as the 
tenth and last listed item, was a bonus of $200 for each EMT 
and $400 for each paramedic and RN if the contract was rat
i-2 The charges were filed by the Union on September 14 and Nove
m-ber 30, 2012 (Case 28
ŒCAŒ089300), and February 26, 2013 (Case 28
ŒCAŒ099144).  The 
consolidated complaint issued on April 24, 2013.  
As in the prior cases, commerce jurisdiction is uncontested and well 
established by the admitted complaint allegations.  
 3 The Union™s September 14 posthearing brief was rejected as u
n-
timely, and has not 
been considered.
 4 Factual findings are based on the record as a whole, including but 
not limited to the transcript pages and exhibits specifically cited.  In 
making 
credibility
 findings, all relevant and appropriate factors have 
been considered, including the demeanor and interests of the witnesses; 
whether their testimony is corroborated or consistent with the doc
u-
mentary evidence and/or the established or admitted facts; inher
ent 
probabilities; and reasonable inferences which may be drawn from the 
record as a whole.  See, e.g., 
Daikichi Corp
., 335 NLRB 622, 633 
(2001), enfd. 56 Fed. Appx. 516 (D.C. Cir. 2003); and 
New Breed 
Leasing Corp. v. NLRB, 
111 F.3d 1460, 1465 (9th Cir.),
 cert. denied 
522 U.S. 948 (1997).  
 5 There is no allegation that the Company engaged in overall bad
-faith or surface bargaining over the contract, or that any of its contract 
proposals were unlawful, during the relevant period.
 fied by July 1 (R. Exh. 24, p. 00290).  However, Thomas Segar, 
the Company
™s chief negotiator, did not specifical
ly mention 
the bonus
, and Barkley did not notice it, at the time.
6  Barkley 
did not realize that the Company had added the ratification 
bonus to its proposal until June 11, when he received a midaf
t-ernoon email from PMT CEO John Wilson giving him a 
ﬁheads 
upﬂ that the Company was going to send a letter directly to the 
employees describing the June 7 offer.
7  The email attached the 
letter and advised Barkley and the other members of the U
n-ion
™s bargaining team that it would be sent out that night.  In 
fact, 
the letter was mailed to employees the following morning.  
(GC Exh. 38; Tr. 143
Œ144, 476
Œ477, 598, 673.) 
 The General Counsel argues that the Company failed to give 
the Union adequate time to consider the proposed ratification 
bonus before notifying the em
ployees about it, citing
 Detroit 
Edison
, 310 NLRB 564 (1993) (finding unlawful direct dealing 
where the employer distributed its new proposal to the emplo
y-
ees without previously presenting it at the bargaining table and 
only a few days after giving the uni
on™s representative a copy at 
his home while he was on vacation and painting his house); and 
Americare Pine Lodge Nursing
, 325 NLRB 98, 104 (1997) 
(finding unlawful direct dealing where the employer distributed 

its proposal to employees at the same time it
 faxed the proposal 
6 I discredit the testimon
y of Segar and PMT CEO John Wilson to 
the extent it indicates otherwise.  Segar testified that the Union specif
i-cally asked about the ratification bonus, and that he explained the r
a-tionale for it (Tr. 749
Œ750).  However, Wilson testified that he could 
not
 recall the Union asking any questions about the bonus.  He also 
gave inconsistent testimony about whether Segar mentioned the bonus.  
He initially testified that Segar made only a ﬁbrief,ﬂ general comment 
about the overall proposal when he tendered it, an
d that everyone then 
left.  (Tr. 662
Œ663, 707
Œ708.)  However, inexplicably, on further exa
m-ination he testified that, in fact, Segar specifically went through each of 
the open items in the proposal, including the bonus (Tr. 708).  I also 
reject the Company
™s contention that an adverse inference should be 
drawn from the General Counsel™s failure to call the two other me
m-bers of the Union™s bargaining team who were present at the end of the 
meeting
ŠJason Seyfert and Duane Owens
Što corroborate Barkley™s 
testim
ony that nothing was said about the bonus.  It is well established 
that no adverse inference is warranted where the circumstances indicate 

that an additional witness was not called because the testimony was 
unnecessary.  See, e.g., 
One Stop Kosher Supermar
ket
, 355 NLRB 
1237, 
1238 
at fn. 3 (2010); and 
Roosevelt Memorial Medical Center
, 348 NLRB 1016, 1022 (2006).   Here, although the General Counsel 

has the burden of proof, the Company™s failure to mention the bonus 
when tendering the proposal is not critica
l to the General Counsel™s 
allegation or argument.  Further, given the inconsistencies in Segar™s 
and Wilson™s testimony, the General Counsel could reasonably co
n-
clude that there was no need to prolong the trial to rebut it, particularly 
since the Company 
itself never asked the other two Rural/Metro off
i-cials on the Company™s bargaining team that day
ŠMaureen Thompson 
and John Karolzak (Tr. 652)
Što testify about the matter and clarify or 
resolve the inconsistencies.  Although the Company called Thompson 
as i
ts last witness, contrary to the Company™s brief (p. 25) she did not 
testify about the June 7 meeting or the Company™s proposal.  
 7 Contrary to the Company™s brief
 (pp. 24, 29), the record clearly e
s-tablishes that the letter was emailed to Barkley on Mond
ay, June 11, 
not Sunday, June 10.  
                                                                                                                        . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  147 to the union), enf. denied in relevant part 164 F.3d 867, 875
Œ877 (4th Cir. 1999).
8   However, this case more closely resembles 
United Techno
l-ogies
 Corp.
, 274 NLRB 609 (1985), enfd. sub nom. 
NLRB v. 
Pratt Whitney Air Craft Div
ision
, 789
 F.2d 121 (2d Cir. 1986) 
(finding no unlawful direct dealing where the employer pr
e-sented its last, best, final offer to the union at the bargaining 
table in the context of lawful good
-faith negotiations, did not 
communicate the offer to employees until 
later that day and the 
next day, and the communications recognized the union as the 

legitimate bargaining representative and urged the employees to 
act through union channels or at the ratification meeting).
9  Although the parties in 
United Technologies
 had a long and 
fruitful bargaining history, the facts here are otherwise 
even 
more favorable to the Company.  For example, the Company 
did not send the letter to the employees until several days after 
it presented the last, best
, and final offer to the Union
 at the 
bargaining table.  Further, the Company also gave the Union 
advance notice of the letter.  Moreover, the letter did not merely 
recognize the Union
™s legitimate role, it emphasized that there 
had been 
ﬁreal bargaining with [the Union] with substanti
ve 
results,
ﬂ including 
ﬁagreement on numerous articles,
ﬂ and that 
Rural/Metro desired to 
ﬁwork with
ﬂ the Union 
ﬁin a new spirit 
of cooperation
ﬂ ﬁto create a successful partnership.
ﬂ  Accor
d-ingly, 
the allegation is dismissed.
    II.  SHUTTING DOWN
 UNIT 
603
 IN AUGUST 
2012
 ﬁUnit 603ﬂ is one of several ambulances assigned to Scott
s-dale.  
It is manned by two PMT employees, a paramedic and an 
EMT.
  As discussed in ALJ Parke™s 2011 decision (pp. 5, 11), 
prior to 2007 the unit operated 24 hours a day out of station
 604.   However, sometime in 2007 it ceased to function.  About 
3 years later, in the spring of 2010, it was reinstituted at station 
604, but on a reduced, 8 hours per day, 5 days per week (Mo
n-day through Friday) schedule.  And the Company subsequently 
aga
in ceased its operation in October of the same year.    
 As indicated above, ALJ Parke found that the Company u
n-lawfully failed to bargain with the Union over both the decision 
to shut down the unit in October 2010 and its effects.
10  As a 
remedy for this 
violation, she ordered the Company to cease 
and desist from shutting down the unit and to meet and bargain 
with the Union upon request regarding the unilateral change.  
She also ordered the Company to post a notice to employees for 
60 days stating that it 
would ﬁrescind the shutdown of unit 603 
[and] restore that work to unit employees in the manner that 
existed prior to our October 2010 cessation of that serviceﬂ and 
8 See also 
Overnite Transportation Co
., 329 NLRB 990, 104
Œ105 
(1999) (finding unlawful direct dealing where the employer informed 
employees of its proposal the day after it was delivered to the 
union and 
2 days before ne
gotiations were to resume), enf. denied in relevant part 
280 F.3d 417, 432
Œ433 (4th Cir. 2002).
 9 Although 
United Technologies
 predates the cases cited by the Ge
n-
eral Counsel, it has not been overruled and appears to remain good law. 
See 
Armored Transport,
 Inc.
, 339 NLRB 
374 
(2003) (distinguishing 
United Technologies
 and finding unlawful direct dealing where the 
employer™s letter attaching a new bargaining proposal was hand deli
v-
ered to employees the same day that the employer mailed the letter to 

the union
).  
 10 See JD. at 18.  There is no dispute about this.  See R. Br. 27.
 meet and bargain with the Union upon request regarding the 
change.  
 The Company initially
 filed exceptions to ALJ Parke™s dec
i-sion.  However, it subsequently withdrew them pursuant to the 
June 15, 2012 compliance stipulation.  The Company agreed in 

the stipulation that the Board could thereafter issue an order 
adopting ALJ Parke™s decision, an
d that it would take certain 
affirmative action ﬁin final settlementﬂ of ﬁthe remedial oblig
a-tions arising out ofﬂ both that decision and ALJ Kocol™s prior 
decision.  (GC Exh. 4.)
 Approximately a week later, on June 21, PMT CEO Wilson 
emailed Barkley and a
sked to discuss unit 603 (GC Exh. 5).  

Wilson also again raised the matter with Barkley at a meeting 
later that month.  He gave Barkley a chart showing the June 
month
-to-date transport statistics for the existing nine units in 
Scottsdale (601
Œ602, 604
Œ608,
 610, and 615).  He also acco
m-panied the chart with a brief memo stating:
  I would propose we meet and discuss the information in 
greater detail.  I believe the data shows clearly that the high 
season is over and the need for 603 has long since [passed].  

Of our 9 units in Scottsdale, 7 of them are transporting less 
than 1 patien
t every 5 hours.  If you agree, I would propose 
that we execute the following language: 
  The parties, PMT and ICEP, agree that 603 is no lon
g-er needed and may be taken down.  If PMT should d
e-cide to reestablish 603 in the future, it will notify the 
union 
and discuss the conditions of its reestablishment.
  (R. Exh. 27; 
Tr. 681
Œ684
.) Barkley did not respond to Wilson™s requests to discuss 603 
or the proposed language.  Accordingly, the following month, 

on July 16 and 24, Wilson again wrote and emailed Barkle
y, 
this time with copies to the entire union bargaining team, sp
e-cifically requesting a meeting to discuss ﬁeliminatingﬂ the unit 

(GC Exhs. 7, 19).  
 The 
Union eventually agreed to meet
 on August 1.  At that 
time, the Company provided the Union with anothe
r chart 
showing the utilization statistics for the Scottsdale units for the 

month of July.  
Unlike the June chart
, the July chart
 included 
unit 603, 
but 
indicated that 
it had the lowest unit hour utiliz
a-tion rate (.075) of any of the 911 units during that 
month.   The 
Company also presented the Union with a 
proposed 
memora
n-dum of agreement (MOA).  The MOA stated that, effective 
August 1, the parties agreed that 
ﬁpart
-time Unit 603 will be 
removed from the schedule
.ﬂ  (See 
GC Exh. 8
; R. Exh. 41; 
and 
Tr. 
78, 
833
Œ834.
)   Again, however, the Union did not respond to the proposal, 
either at the meeting or thereafter (Tr. 547, 
686
Œ687
, 754). 
 Accordingly, on August 6, Wilson sent another email to Ba
r-kley.  Wilson reviewed the history, noting that the Company 
had ﬁ
heard or received nothingﬂ back from the Union; ﬁno 
counter was made, nor specific issues on the subject of taking 

down unit 603 raised.ﬂ  He notified Barkley that the Company 
therefore intended to implement the MOA effective August 13.
 Barkley replied lat
er that day, stating:
  Do so at your own peril . . . You have never put 603 up for 
Bid, you staff it rarely and you give us numbers based on a 
                                                            148 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 call volume that can™t exist if the unit isn™t staffed. . . . Follow 
the order as is.
  With your announcement to 
. . . sidestep the 
order, I will report it for contempt at my earliest convenience. 
[GC Exh. 9
.]  
  The Company thereafter implemented the MOA and elim
i-nated the unit as planned, i.e., it no longer staffed it or put it on 
the schedule (
Tr. 83
, 688).
  The G
eneral Counsel alleges that, like the October 2010 
shutdown, the August 2012 shutdown of unit 603 violated Se
c-tion 8(a)(5) of the Act.  The General Counsel™s primary theory, 

as articulated both at the hearing and in the posthearing brief, is 

that the Compa
ny never fully restored unit 603 to the way it 
operated before the unlawful October 2010 shutdown; that the 
Company therefore failed to comply with the requirements of 
the June 15, 2012 compliance stipulation before again propo
s-ing to shut down the unit in
 late June 2012; and that, under 
well
-established Board law, the unremedied October 2010 u
n-lawful shutdown therefore precluded a valid bargaining i
m-passe in August 2012 over the Company™s proposal.  For the 

reasons set forth below, I reject this theory.
 The Company does not dispute that ALJ Parke™s 2011 dec
i-sion and order required it to restore unit 603 to the way it ope
r-ated prior to October 2010.  However, it contends, correctly, 

that the June 15, 2012 compliance stipulation did not incorp
o-rate or specifi
cally contain that requirement.  Although the 
stipulation incorporated and/or liquidated other affirmative 
provisions in ALJ Parke™s and ALJ Kocol™s orders
 ﬁin final 
settlementﬂ of ﬁthe remedial obligations arising out ofﬂ their 
decisions,
11 it did not inc
lude any of the cease and desist or 
affirmative provisions of ALJ Parke™s order regarding unit 603.  
Rather, the only provisions relating to 603 were in the stipula
t-ed notice, which was identical in relevant respects to ALJ 
Parke™s notice, and which the st
ipulation required the Company 
to post within 14 days and for 60 consecutive days thereafter. 
 The full 60
-day posting period had not yet passed as of A
u-gust 13 (the 59th day after the compliance stipulation was a
p-proved), when the Company implemented its 
proposed MOA 

and eliminated unit 603.  Thus, in this limited respect, the 
Company had not yet fully complied with the compliance stip
u-lation at that time.
12  However, there is no evidence that the 
unexpired notice
-posting period was the reason for the part
ies™ 
failure to reach agreement regarding the Company™s proposal to 
again shut down unit 603.   Rather, it is clear from Barkley™s 
August 6 email and hearing testimony that the Union refused to 
bargain with the Company over the proposal because it b
e-
lieved
, erroneously, that the Company was still legally required, 
after the compliance stipulation, to do more than it had before 
the stipulation to restore the unit as it operated prior to October 
2010.
13  Accordingly, I find that the unexpired posting period 
11 Among other things, the Company agreed to pay over $1 million 
in backpay within 14 days of the stipulation.
 12 There is no contention that the Company had otherwise failed to 
fully or substantially comply with its affirmative remedial obligations 
under the compliance stipulation as of August 13, or that its failure to 
do so precluded a valid impasse.  
 13 The Compa
ny asserts that it ﬁvoluntarily reinstatedﬂ unit 603 in 
February 2012, while its exceptions to the decision were still pending 
did not preclude a valid impasse.  See 
Aramark Educational 
Services
, 355 NLRB 60, 72
Œ73 (2010), citing 
Dynatron/Bondo 
Corp., 
333 NLRB 750 (2001)
 (an employer™s previous, unre
m-edied unfair labor practices do not preclude a valid impasse 
unless there is a cau
sal connection to the parties™ failure to 
reach agreement).   
 This is not the end of the matter, however.  While the co
m-pliance stipulation effectively relieved the Company from ta
k-ing any further remedial action with respect to unit 603 other 

than postin
g the notice, it did not relieve the Company of its 
ongoing bargaining obligations under the Act.  As noted by the 
General Counsel (Br. 30
Œ31), the Company remained obligated 
to provide the Union with a meaningful opportunity to bargain 
over substantial ch
anges in terms and conditions of emplo
y-ment, including the elimination of unit 603.  See 
Aggregate 
Industries
, 359 NLRB 1419, 1422
 (2013), and cases cited there 
(finding no waiver or impasse where the employer presented 
the union with a ﬁfait accompliﬂ).  
And the Company does not 
contend otherwise.  The Company admits, consistent with its 
own actions, that it had an obligation to provide the Union with 
notice and an opportunity to bargain before shutting the unit 
down again.
14   As indicated above, however,
 the Company™s own chart, 
which Wilson gave to Barkley in late June with the Company™s 

shutdown proposal, indicates that the Company failed to do so, 
i.e., that unit 603 was already shutdown and not being utilized, 
at that time.  And while the additional c
hart the Company gave 
the Union on August 1 indicated that the unit had been utilized 

during July, the utilization rate was extremely low.  Further, 
Wilson did not dispute, either at the time or at the hearing, Ba
r-kley™s statement in his August 6 email tha
t the unit was being 
staffed only ﬁrarely.ﬂ 
 The Company argues that there was nothing unusual about 
this; that unit 603 was created solely to back up other units in 
Scottsdale, and was therefore historically staffed and operated 
only on a part
-time/overti
me and seasonal basis, i.e., it was 
brought up during the winter busy season and taken down du
r-ing the summer slow season.  In support, the Company cites 

Wilson™s testimony to this effect (see Tr. 66, 676, 683), and a 
May 2009 memorandum outlining the 911 
dispatch and d
e-ployment procedures in Scottsdale, which does not list 603 
among the permanent units (R. Exh. 25). 
 and months before the compliance stipulation was executed, ﬁas part of 
the new ownership™s effort to resolve the quagmire of labo
r chargesﬂ 
(Br. 29).  While there is actually no probative evidence of this (other 

than Wilson™s brief, unsupported, and uncorroborated self
-serving 
statement, in the memo he gave Barkley in late June, that 603 had been 
ﬁre
-established back in Februaryﬂ), 
and the Union disputes it, it is ult
i-mately immaterial to evaluating whether the Company satisfied its 
remedial obligations under the compliance stipulation.  However, I 
accept the assertion as true for purposes of evaluating whether the 
Company met its st
atutory bargaining obligations before eliminating 
603 (an issue discussed infra), as it is essentially an admission that the 
Company™s subsequent actions changed the status quo.   
 14 Unlike in the prior case before ALJ Parke, the Company does not 
argue he
re that the decision to shut down unit 603 was not a mandatory 
subject of bargaining.
                                                                                                                                                          . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  149 There are at least two problems with this argument, however.  
First, Wilson was not hired by PMT until July 2010,
15 and his 
testimony regardi
ng unit 603™s history is contrary, not only to 
Barkley™s testimony, but to ALJ Parke™s findings.  As discussed 
above, Judge Parke found that the unit operated 24 hours a day 
prior to 2007, was shut down for 3 years thereafter (even during 

the busy winter s
easons), and was reestablished from spring 
through October 2010 (even during the slow summer season).
16  Second, given those findings, it is just as likely, if not more so, 

that unit 603 was omitted from the May 2009 dispatch and 

deployment procedures beca
use the unit had not been utilized at 
all in the previous 2 years, rather than because it was only a 
ﬁseasonalﬂ unit.   
 Accordingly, I find that, as with the 2010 shutdown, the 
Company failed to satisfy its bargaining obligations under Se
c-tion 8(a)(5) of 
the Act before again shutting down the unit in 
August 2012.
17 As indicated above, the complaint also alleges that the shu
t-down of 603 in August 2012 was discriminatory in violation of 
Section 8(a)(3) of the Act.  Specifically, the General Counsel 
argues th
at the shutdown ﬁwas used to adversely affectﬂ the 
working conditions of Union Vice President Yates.  In support, 

the General Counsel cites the Company™s history of discrimin
a-15 The Company™s brief states (seemingly against its own interest) 
that Wilson did not join PMT until after unit 603 was shut down in 
October 2010 (Br. 29).  However, thi
s is inconsistent with Wilson™s 
testimony that he was hired in July 2010 (Tr. 60), and no contrary ev
i-dence is cited.
 16 PMT™s counsel specifically stated at the August 2013 hearing that 
the Company did not have any desire to relitigate ALJ Parke™s (or ALJ
 Kocol™s) findings, and that it had no objection to relying on them in this 

proceeding (Tr. 514
Œ515).  I thereafter advised the parties that I would 
do so, citing both counsel™s foregoing statements and supportive case
 law (Tr. 517).  The Company™s posthea
ring brief cites no grounds for 
reconsidering that ruling, and I reaffirm it.  See 
Moulton Mfg. Co.
, 152 
NLRB 196, 207
Œ209 (1965) (rejecting the respondent™s argument that 
ALJ decisions adopted by the Board in the absence of exceptions 

should be given no m
ore effect than a settlement agreement); and 
Hitchens v. County of Montgomery
, 98 Fed. Appx. 106 (3d Cir. 2004) 
(holding that the issue
-preclusion requirement of a final judgment on 
the merits was satisfied where the hearing examiner™s proposed dec
i-
sion be
came final in the absence of timely exceptions).  
 17 Unlike the General Counsel™s ﬁunremedied violationﬂ theory, this 
ﬁfait accompliﬂ theory was not clearly articulated by the General Cou
n-
sel at the hearing.  Nevertheless, it is encompassed by the 
complaint™s 
8(a)(5) failure
-to-bargain allegations and, as discussed above, the rel
e-vant facts were fully litigated.  See generally 
Federal Security, Inc
., 
359 NLRB 1, 5 fn.35
 (2012); 
Mammoth Coal
 Co.
, 358 NLRB 
1643, 
1652
 (2012); 
Evenflow Transportation, I
nc
., 358 NLRB 
695, 698
 fn. 8
 (2012) ; 
Parexel Int
ernational
, LLC
, 356 NLRB 
516, 517
Œ519
 (2011); 
and 
Akal Security, Inc
., 354 NLRB 
584, 587
 (2009), reaffd. 355 NLRB 
584 (2010).  See also 
NLRB v. Litton Financial Printing Division
, 893 
F.2d 1128, 1134 fn. 5 
(9th Cir. 1990), revd. in part on other grounds 

501 U.S. 190 (1991); and 
Tasty Baking Co., v. NLRB
, 254 F.3d 114, 
122 (D.C. Cir. 2001).   The General Counsel has never specifically 
argued, however, that the Company was required to wait until an ove
r-all imp
asse in the negotiations over the initial collective
-bargaining 
agreement before implementing its proposal to shut down unit 603.  See 

RBE Electronics
, 320 NLRB 80 (1995) (discussing general rule and 
exceptions).  Nor was that issue fully litigated.  Accor
dingly, I have not 
addressed it.
 tion against Barkley and Yates; Barkley™s testimony that Yates™ 
unit in South Sco
ttsdale (unit 604, which Barkley previously 

worked on as well) was the primary beneficiary of unit 603™s 
assistance in handling high call volumes (Tr. 481); and the 
timing of the shutdown ﬁright before the busy season.ﬂ  (GC Br. 

17Œ18, 31.)  
 However, Bark
ley acknowledged, consistent with Wilson™s 
testimony (Tr. 65), that unit 603 also benefited the other two 
units in South Scottsdale (601 and 602).  And there is no record 

evidence that the busy season starts as early as September or 
October.  On the contra
ry, Wilson testified without contradi
c-tion that October was still the ﬁoff season,ﬂ and that higher call 
volumes do not begin until around January (Tr. 72, 99).
18  Ac-cordingly, notwithstanding the Company™s history of discrim
i-nation against Barkley and Yat
es, the General Counsel has 
failed to prove this particular 8(a)(3) allegation by a preponde
r-ance of the evidence.  
 III. SUSPENDING 
TONY LOPEZ IN SEPTEM
BER 
2012
  Lopez is a 24
-year employee of the Company with no prev
i-ous disciplinary record.  He began as an EMT and has been a 
paramedic for the past 8 years, currently assigned to unit 615 in 
Scottsdale.  At the time of the relevant events in September 

2012, he was the 
union secretary
-treasurer.  He had also been 
serving
 on the union bargaining team with Barkley and two 
other employees (Jason Seyfert and Duane Owens) since neg
o-tiations resumed in March of that year.
 Like other certified company employees, Lopez is required 
to maintain the necessary CPR, ACLS, and other ce
rtifications, 

which typically expire every 2 years, to perform his job.  The 
Company™s most recent policy statement regarding this r
e-quirement, effective October 2005, states: 
  It is the responsibility of each employee to renew any required 
certification 
or licenses prior to their expiration date and to 
provide proof of such renewal to the Director of Quality A
s-surance and Staffing, at a minimum of seven (7) days prior to 

their expiration date.  Original certification and licensure 
cards are to be provided
 to the Director of Quality Assurance 
and Staffing [or] their representative and copies of the cards 
will be made. Copies or faxes will not be accepted.  [GC Exh. 

59.]
  However, at the time of the relevant events, the Company 
was not strictly enforcing the
 requirement that employees su
b-mit their original recertification cards to the director of quality 

assurance and staffing (then Kelly O™Connor) or the scheduling 
department (where O™Connor worked).  As a matter of conve
n-ience, employees were permitted to s
ubmit their cards to var
i-ous other managers, including then
-Operations Director Ted 
Beam, General Manager Wayne Clonts, Compliance and A
d-ministration Director Jim Roeder, and Human Resources Dire
c-tor Joy Carpenter.  (Tr. 174
Œ175, 207
Œ208, 278
Œ279.)
 19 18 Although there was testimony in the first case that the ﬁcurve of 
needﬂ starts around September, this testimony was discredited.  See 
ALJ Kocol™s decision at 12.  
 19 Carpenter testified that employees could also give th
eir certific
a-tions to two other individuals: Suzanne Coleman in the human r
e-                                                                                                                       150 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 In o
rder to obtain the necessary recertifications, employees 
must first attend training.  Although they may take the training 
from any qualified or approved organization, the Company also 
offers the training at its facility.  In any event, the employees 
are re
quired to pay for the recertification training; the Company 

does not reimburse them when they take the training elsewhere, 
and it charges them, pursuant to an authorized payroll dedu
c-tion, when they receive the training from the Company.   
 On July 17, 201
2, Lopez attended a company training course 
to renew his 2010 CPR and ACLS certifications, which were 
due to expire August 31.  The course was conducted by the 
Company™s lead instructor, Glenn Trainor, and lasted the entire 
day.  About 12 other individuals
, including Lemoine, Lopez™ 
direct supervisor, also took the training.  
 Lopez completed the course and was given both an original 
and a copy of his new CPR and ACLS cards at the end of the 

class.  However, Lopez did not thereafter submit the cards to 

anyo
ne in management.  Accordingly, the following month, one 
of the schedulers repeatedly called Lopez™ personal cell phone 
and left voice mails reminding him that he needed to bring in 
his recertifications by Friday, August 24.
20   However, Lopez 
did not resp
ond or bring in his new certifications as requested.   
 On August 24, O™Connor informed Operations Director 
Beam of the situation.  Beam, who knew Lopez well from ser
v-ing on the management bargaining team during the ongoing 

contract negotiations, sent an e
mail to him later that day, at 
4:57 p.m., shortly before the office closed for the weekend.  
sources department, and Len Aiken (Tr. 212). However, their titles or 
positions were never identified.
 20 See R. Exh. 5, the scheduler™s daily phone logs for August; speci
f-ically 
her entries for August 11, 22, and 24.  These phone logs were 
admitted at the hearing, over the General Counsel™s objection, pursuant 

to FRE 803(6), the ﬁbusiness recordsﬂ exception to the hearsay rule (Tr. 
190
Œ193).  The General Counsel™s posthearing brie
f argues that this 
ruling was in error, and that the logs should be given no weight (Br. 8 
fn. 2).  The General Counsel argues that the scheduler™s logs do not 
satisfy the requirements of the business
-records exception because 
Carpenter acknowledged that t
he schedulers are not required to keep 
the logs, and the Company failed to call either the scheduler (who no 
longer works at the Company) or any other knowledgeable witness to 
testify about why the logs were created.  I reject the General Counsel™s 
argumen
t.  The Respondent adequately established
Šthrough Carpe
n-
ter™s testimony about the scheduling department™s procedures and how 
the logs were maintained and retrieved (Tr. 180
Œ198, 210
Œ212), and by 
presenting similar logs kept by the scheduler in May, June, a
nd July (R. 
Exhs. 2
Œ4)
Šthat the scheduler routinely kept the phone logs in the 
course of performing her regular duties at or near the time the calls 

were made.  See generally 
U.S. v. Smith
, 609 F.2d 1294, 1301
Œ1302 
(9th Cir. 1979); 
U.S. v. Kail
, 804 F.2d 4
41, 448
Œ449 (8th Cir. 1986); 
U.S. v. Dominguez
, 835 F.2d 694, 698 (7th Cir. 1987); and 
Japanese 
Electronic Products Litigation
, 723 F.2d 238, 288 (3d Cir. 1983), revd. 
on other grounds sub nom. 
Matsushita Electronic Industrial Co. v. 
Zenith Radio Corp
., 47
5 U.S. 574 (1986).  Further, it makes no diffe
r-ence whether the scheduler was required to keep the logs or whether 
other schedulers also kept such logs.  See 
Keogh v. Commissioner of 
Internal Revenue
, 713 F.2d 496, 499
Œ500 (9th Cir. 1983); and 
U.S. v. 
Hedm
an, 630 F.2d 1184, 1197
Œ1198 (7th Cir. 1980).  
Finally, there are 
no circumstances indicating a lack of trustworthiness; indeed, the d
e-tailed and apparently comprehensive nature of the scheduler™s daily 
logs indicates the opposite.      
 The email, which Beam sent both to Lopez™ company Blac
k-berry and to his personal email address, stated that, ﬁregretfu
l-ly,ﬂ the Company had to remove him from his 
upcoming Su
n-day, August 26 shift because he had not submitted his recertif
i-cations 7 days prior to expiration as required by company pol
i-cy (GC Exh. 55).  
 Lopez saw Beam™s email the next day (Saturday), and turned 
in his new certifications to General Mana
ger Clonts when the 
office reopened on Monday.  About 10 days later, on Septe
m-ber 6, Beam and Lemoine called Lopez in for an interview 
about the matter.  Lopez told them that he did not turn in his 
new certification cards because he had taken the Company™s
 training course and had received his cards from the Company.  
Lemoine, who as indicated above took the same course with 
Lopez, responded, ﬁDo you not remember me telling y™all to be 
sure to still show your certs to Kellie, Wayne, or Ted?ﬂ Lopez 
said no, h
e did not remember that.  As for the voice mail r
e-minders from the scheduling department, Lopez said he never 
got them because he did not know how to retrieve voice mails 
from his phone until he downloaded an app that converted them 
to text messages.  
 Bea
m acknowledged to Lopez that the training department 
used to notify the scheduling department by email when e
m-
ployees took the training from the Company.   He said the 
Company stopped or ﬁswitch[ed]ﬂ this practice because training 
and scheduling are two se
parate departments, and the certific
a-tions themselves were not being placed in the employee™s file, 
which led to a lot of confusion.  Beam also acknowledged to 
Lopez that the schedulers could have contacted him by calling 
or emailing him on his company Bla
ckberry while he was at 
work.  (GC Exh. 58; Tr. 257, 296, 319, 409
Œ412.) 
 Nevertheless, the following week, on September 11, Beam 
sent an email to Wilson and Carpenter recommending that 

Lopez be issued a disciplinary suspension for the August 26 
shift.  Be
am stated that such a suspension was warranted b
e-cause ﬁthe policy is clear that it is the employee™s responsibility 
to [turn in certifications 7 days before expiration], and Lopez 
had ample reminders.ﬂ  This recommendation was approved by 

Wilson and Carpe
nter, as well as Rural/Metro Director of H
u-man Resources Ann Hebert, and the suspension issued shortly 
thereafter, on September 17.  The suspension effectively denied 
Lopez any pay for the August 26 shift, and also constituted a 

ﬁlast and final warningﬂ th
at could lead to further disciplinary 
action up to and including termination for future violations.  
(GC Exhs. 54
Œ55; R. Exh. 26.)
 As indicated above, the General Counsel contends that, no
t-withstanding the stated reason for the suspension, Lopez was 
actual
ly disciplined because of his prominent union role as a 
union officer and member of the union bargaining team, in 
violation of Section 8(a)(3) of the Act.  
The appropriate test for 
evaluating 
such allegations
 is set forth in 
Wright
 Line
, 251 
NLRB 1083 (198
0), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
  Under that test, the General Counsel must prove by a prepo
n-derance of the evidence that union animus was a substantial or 

motivating factor in the 
adverse employment action. 
 The e
l-
ements commonly required to support such a showing are u
n-                                                                                              . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  151 ion or protected concerted activity by the employee, employer 
knowledge of that activity, and union animus on the part of 

the employer.
    If the General Counsel makes the required initial showing, 
the 
burden then shifts to the employer to prove, as an affirmative 
defense, that it would have taken the same action even in the 
absence of the employee
™s union activity. To establish this a
f-firmative defense, 
ﬁ[a]n employer cannot simply present a l
e-
gitim
ate reason for its action but must persuade by a prepo
n-derance of the evidence that the same action would have taken 

place even in the absence of the protected activity.
ﬂ  Consolidated Bus Transit,
 350 NLRB 1064, 1065 (2007)
, enfd. 
577 F.3d 467 (2d Cir. 20
09)
 (citations omitted). 
 See also 
St. 
Bernard Hospital, 
360 NLRB 53
 (2013).
 Here, the General Counsel clearly made the required initial 
showing.  It is undisputed that Lopez was one of the Union™s 
top officers and a member of the union bargaining team, an
d that the Company, including Beam, Wilson, and Lemoine, were 
well aware of this.  The Company™s animus towards the Union, 

and union officers in particular, is also well established by ALJ 
Parke™s findings in the 2011 case.  Indeed, Beam and Lemoine 
were l
ikewise directly involved in the investigation and di
s-criminatory discipline of Barkley and Yates in that case.
21  And 
while the parties™ relationship appeared to improve after R
u-ral/Metro acquired the Company and negotiations resumed in 
early 2012, as dis
cussed more fully below it had clearly again 
soured by September, after the employees overwhelmingly 
rejected the Company™s last, best and final contract offer and 

the Company unilaterally implemented its proposal to eliminate 
unit 603.  
 Moreover, there 
are at least two other 
circumstanti
al factors 
supporting the General Counsel™s case.
  First, the Company has 
not enforced the policy consistently (Tr. 201).  Indeed, it is 

undisputed that, just 4 months earlier, in May 2012, an emplo
y-ee (Aaron Zeigman) was 
not suspended even though he failed 
to turn in his new CPR card until after his old card expired.  

The Company also did not suspend another employee (Jonathan 
Perona) in August 2011, even though he did not renew his CPR 
certification until after it expired
.  (R. Exhs. 7
Œ8; Tr. 202
Œ205.)  
21 The Company™s p
osthearing brief argues that it is inappropriate to 
rely on ALJ Parke™s findings of animus in the prior case to establish 
animus in this case.  However, as noted above, counsel specifically 
stated at the hearing that the Company had no objection to relying
 on 
ALJ Parke™s findings in this proceeding.  In any event, the argument is 
without merit.  The cases cited by the Company as support are all di
s-tinguishable, either because the prior ALJ decisions in those cases were 
still pending before the Board on exce
ptions (
Ampersand Publishing, 
LLC, 358 NLRB 
1415, 1431
 (2012)); because the prior cases were 
remote in time and did not involve the same supervisors or managers 
(Stabilus, Inc
., 355 NLRB 
836, 847
 (2010)); or because the prior cases 
involved different emplo
yee units (
Control Services
, 319 NLRB 1195, 
1200 (1995)).  
Here, the Board adopted ALJ Parke™s findings, and it is 
immaterial that it did so in the absence of exceptions.  See cases cited 
in fn. 16, above.  Further, the Company™s prior conduct occurred onl
y a 
year before the alleged conduct in this case and involved the same 
supervisors or managers.  In these circumstances, to hold that ALJ 
Parke™s findings regarding the prior conduct cannot be relied on to 
prove animus would make no sense. 
 The record provides no explanation for this inconsistent trea
t-ment.
22 Second, in deciding to enforce the policy in this instance, the 
Company deliberately ignored several significant facts or ci
r-cumstances supporting Lopez™
 defense.  For example, although 
Beam acknowledged to Lopez at the investigatory meeting that 
the Company had changed its practice under the recertification 
policy, he took no account whatsoever of this in making his 
recommendation for the suspension.   Th
ere is no apparent 

reason why Beam failed to do so unless he was determined to 

discipline Lopez regardless of the circumstances.  Indeed, he 
acknowledged at the hearing that the ﬁswitchﬂ occurred after 
Lopez last renewed his CPR and ACLS certifications in 
2010, 
and that the Company did not negotiate with the Union about it 

at the time (Tr. 267, 291
Œ292, 311, 320).  Thus, there was good 
reason to believe that Lopez was not aware of the new pra
c-tice.
23   Similarly, although Beam cited Lopez™ ﬁample remindersﬂ
 in 
recommending suspension, he failed to address the known 
problems with those reminders.  Thus, although Beam me
n-tioned Lopez™ denial that he received the scheduler™s voice 
mails on his personal cell phone and that Lemoine herself had 
reminded him to tur
n in his certifications, Beam never e
x-plained, either in his recommendation or at the hearing,
 whether 
or why he disbelieved Lopez.
24  Indeed, conspicuously absent 
22 The Company 
itself cites a third example
Šits failure to suspend 
employee Greg Empey in May 2012
Šarguing that this example ﬁclea
r-lyﬂ disproves the General Counsel™s theory because Empey is likewise 
a member of the union bargaining team (Br. 20).  The argument might 
be 
persuasive if it had any factual basis.  Although Carpenter testified 
that Empey is a union official of some sort (Tr. 204), there is no ev
i-dence that he served on the union bargaining team.   Further, the E
m-pey example actually occurred in May 
2013
, well 
after the unfair labor 
practice charges were filed (R. Exh. 8; Tr. 202
Œ205).  Thus, it is not 
particularly probative.  See 
Windstream Corp
., 352 NLRB 44, 50 
(2008), reaffd. 355 NLRB 406 (2010).   
 23 Contrary to the Company™s posthearing brief (p. 19), it 
is not clear 
from Lopez™ hearing testimony that he had turned in his recertifications 
to Clonts or other managers in the past when he took the training at the 
Company™s facility.  While that is a possible interpretation of his test
i-mony, it is not the only
 one, or even the most reasonable one. 
( See Tr. 
405
Œ406.
)  In any event, there is no evidence that the Company consi
d-
ered Lopez™ past actions in rejecting his excuse for not timely turning in 

his new cards in this instance.  For similar reasons, I do not 
give any 
weight to Trainor™s testimony that he told employees at the end of the 
class that they must turn in their cards (Tr. 236), which is also cited in 

the Company™s brief (p. 13).  First, the testimony is not particularly 
credible.  Indeed, Trainor, wh
o works for the Phoenix Fire Department 
when he is not conducting training for the Company, initially testified 
that he was not aware of any policy telling employees what they need 
to do with their cards, and that he only gave them copies of the cards 
ﬁas 
a courtesy, because I™m a nice guyﬂ (Tr. 235
Œ236).  Moreover, 
Lopez credibly testified that he received his cards from the training 
department secretary, not from Trainor himself, and that the secretary 
did not give him any instructions on what to do with 
the cards (Tr. 404
Œ405).  Second, even if Trainor™s testimony were credible, there is no 
evidence that the Company knew or considered what Trainor told his 
trainees when it disciplined Lopez.    
 24 Beam™s recommendation incorrectly quoted Lopez as saying 
that 
he did not get his voice mails because he forgot his password.  Simila
r-ly, the Company™s posthearing brief incorrectly states (p. 15) that 
                                                                                                                       152 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 from both Lemoine™s and Beam™s hearing testimony was any 
mention of Lemoine™s reported remin
der.  Although both test
i-fied about Lopez™ suspension at the hearing, Lemoine did not 
testify that she had reminded Lopez, and Beam did not testify 
that he relied on Lemoine™s report in concluding that Lopez had 

ﬁample remindersﬂ and should be suspended.  
Nor does the 
Company™s posthearing brief mention or rely on Lemoine™s 
reported reminder as support for the suspension.  
 Considered together, the foregoing circumstances strongly 
support an inference of unlawful motive.  See, e.g., 
Wright 
Line
, 251 NLRB at 1090
Œ1091, 1097; and 
Carolina Steel 
Corp
., 296 NLRB 1279, 1283
Œ1284 (1989).
  See 
also
 Healthcare Employees Local 399 v. NLRB
, 463 F.3d 909, 919 
(9th Cir. 2006) (ﬁcircumstantial evidence is sufficient to esta
b-lish anti
-union motiveﬂ); and 
Ball
y™s Park Place, Inc. v. NLRB
, 646 F.3d 929, 935
Œ939 (D.C. Cir. 2011) (
ﬁmost evidence of 
motive is circ
umstantialﬂ).
25   Finally, the Company has failed to establish that it would 
have suspended Lopez even absent his union activity.  Al
t-hough the Company pr
ovided several examples where other 
employees were disciplined for failing to submit their new ce
r-tifications at least 7 days before expiration of their old ones,
26 it presented only one example, in November 2011, where an e
m-ployee (David Herman) had likew
ise received the training and 
recertifications from the Company rather from than an outside 

source.  Further, the only evidence it presented to prove this is a 
copy of a sign
-in sheet containing Herman™s name (R. Exh. 9).  
The sign
-in sheet is missing its 
top half and thus, unlike the 
July 13, 2012 sign
-in sheet that Lopez signed (GC Exh. 49), 
does not indicate whether the training was for the same recert
i-fications (PALS and CPR) that Herman failed to timely submit.  
Trainor testified that the form is also 
used for ACLS training 
(Tr. 230
Œ232; see also GC Exh. 51).  In addition, the sign
-in 
sheet is undated, and thus it is not even clear that the sign
-in 
sheet was for the relevant training class.  Although Trainor 
testified that it appeared to be for that cla
ss, he based this solely 
on a handwritten notation, across from one of the other trainees 

(Alan Gregory), indicating that, while Gregory was initially 
recorded as incomplete, he ﬁcompletedﬂ the training on ﬁ10
-21-11.ﬂ
27    Lopez said he did not know how to retrieve email from his personal 
phone.  In fact, as indicated above, Lopez st
ated that he did not know 
how to retrieve his voice mails at the time (GC Exh. 58).  
 25 In its posthearing brief, the Company argues that I should have 
permitted it, over the General Counsel™s objection, to examine Lopez 
about whether he personally believ
ed the Company suspended him 
because of his union activity.  
(See Tr. 417
Œ418.
)  However, Lopez™ 
personal belief that the suspension was not discriminatory would be no 
more relevant than his personal belief that it was discriminatory.  Di
s-criminatory motiv
e is proven or disproven by objective facts, not by 
subjective opinions.  See 
Grizzell v. City of Columbus Division of P
o-
lice
, 461 F.3d 711, 724 (6th Cir. 2006); and 
Billet v. Cigna Corp
., 940 
F.2d 812, 825 (3d Cir. 1991), overruled in part on other ground
s 509 
U.S. 502 (1993).
 26 See GC Exh. 48; R. Exhs. 9
Œ10. 
 27 It is unclear who wrote this.  Although Trainor testified that he 
wrote the letters and numbers in the first and third columns from the 

left, it is unclear from his testimony if he also wrote the
 notation in the 
second column regarding Gregory.  
(See Tr. 233
Œ235.
)  Accordingly, 
Moreover, as discussed above, the
 record indicates that the 
Company has not consistently enforced the 7
-day policy.  Al
t-hough perfection is not required,
28 the inconsistency cannot 
reasonably be overlooked here given the lack of substantial 
evidence that the policy had ever previously bee
n enforced 
where the employee received the training and recertification 
cards from the Company. 
 Accordingly, I find that the Company discriminatorily su
s-pended Lopez in violation of Section 8(a)(3) of the Act, as 
alleged.
 IV.  UNILATERAL
 CHANGES REGARDING EF
FECTS OF 
 CHANDLER CONTRACT ON
 JANUARY 
3,
 2013
 Nearly half of PMT™s business comes from contracts with 
cities and municipalities.  The Company obtains these contracts 
by bidding on requests for proposals (RFPs) issued by the local 

gove
rnments.  As discussed in the prior cases, the Company has 
historically had such contracts with Tempe, Scottsdale, Peoria, 
and Chandler.  
 Prior to 2013, PMT™s contract with Chandler covered only a 
portion of the city.  PMT therefore maintained only one de
di-cated 911 unit/station in the city (282), which was staffed with 

three PMT paramedics and three EMTs over three shifts.  Al
t-hough PMT also had two other rescue units in Chandler, they 
operated out of city fire department stations and were staffed 
with ci
ty firefighter
-paramedics instead of PMT paramedics. 
 Sometime in 2011, Chandler issued a new RFP, which, u
n-like the existing contract with PMT, covered the whole city.  
The Company forwarded a copy of the RFP to the Union, and 
in late July 2011 Barkley of
fered the Union™s position on it.  
Barkley objected to the RFP because, among other things, it 

would effectively require PMT to use city firefighter
-paramedics on all of the 911 units instead of PMT paramedics, 

and to reimburse the city at the firefighters
™ higher wage and 
benefit rates, thereby placing ﬁadditional pressure on any future 

wage adjustmentsﬂ for PMT employees.  Barkley notified the 
Company that, if it bid on the RFP and executed a contract with 
Chandler that removed the PMT paramedics from the
 amb
u-lances, the Union wanted to ﬁbargain over the affects.ﬂ  Speci
f-ically, Barkley stated that the Union would seek ﬁequivalent 

working conditions, pay and benefits for the entire unit and the 

employees displaced.ﬂ  (GC Exh. 15; Tr. 448.)  
 Notwithstandin
g the Union™s objections, the Company did, 
in fact, bid on the Chandler RFP.   As CEO Wilson informed 
Barkley at the time, if the Company failed to bid on the RFP, 
the Company would lose its current business with the city and 
potentially have to lay off 18
 bargaining unit employees (GC 
Exh. 14).  Further, as Human Resources Director Carpenter 
subsequently reminded Barkley on January 6, 2012 (GC Exh. 
42), a provision in the parties™ December 2010 settlement 
agreement in the third unfair labor practice case s
pecifically 
allowed the Company to unilaterally submit bids that tran
s-ferred bargaining unit work to nonunit employees if required by 
the RFP.  (See fn. 1, above, and R. Exh. 15, p. 00006.)  
 for this and the other reasons indicated above, I find that the sign
-in 
sheet is unreliable and unpersuasive, and therefore proves nothing.
 28 Consolidated Biscuit Co.
, 346
 NLRB 1175, 1179 fn. 24 (2006), 
enfd. 301 Fed. Appx. 411 (6th Cir. 2008)
.                                                                                                                                                                                               . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  153 The city accepted the Company™s bid on March 5, 2012, and 
the co
ntract was approved by the Arizona Department of Health 
Services (DHS) abou
t 3 months later, on June 26 
(GC Exhs. 20 
and 60).  Approximately 3 weeks later, on July 16, Wilson 
wrote Barkley and requested to meet and bargain regarding 

Chandler.  
Wilson advis
ed Barkley that the effective date of the 
Chandler contract would be January 2013.  He also acknow
l-edged that the three existing paramedic positions would be lost 
under the contract.  However, he stated that there would be an 

increase of nine EMT positions
, and that the three displaced 
paramedics would be moved elsewhere in the Company with no 
loss of annual pay.  
(GC Exh. 7.)
 Barkley responded by email 2 days later, requesting ﬁa d
e-tailed and itemized list of what it is that you want to negotiate 
so we can
 prepare accordingly.ﬂ
  (GC Exh. 13.)  Wilson replied 
the following day, listing the following specific items regarding 

Chandler:
  1. Plans and details of the City of Chandler contract 
projected to be implemented in January2013; 
 2. Projected impact on the
 unit;
 3. Making any displaced Paramedics whole; [and]
 4. Any items relating to Chandler that ICEP wishes to 
discuss. 
  Wilson also identified a few other items for discussion, inclu
d-
ing eliminating unit 603.  (GC Exh. 19.)
 The parties subsequently met on 
August 1.  The Company at 
that time presented the Union with proposed agreements r
e-garding both Chandler and unit 603.  The proposed memora
n-dum of understanding (MOU) regarding Chandler stated that, 
ﬁin full satisfaction of any and all obligations under th
e NLRA,ﬂ the parties agree that ﬁ[a]ny and all paramedics di
s-placed by the City of Chandler contract (expected to be 3) will 
be placed elsewhere in PMT at no loss of annual pay, defined 
as base hours and current scheduled overtime, or seniority.ﬂ  
 The Com
pany also gave the Union two other supportive or 
related documents.  One listed the new ﬁrescueﬂ units under the 
new contract (i.e., units staffed by firefighter paramedics and 
located at city fire department stations) and the expected 
change in the number
 of PMT paramedics and EMTs.  The 
other identified the three unit/station 282 paramedics who 
would be displaced: Brad Taylor, Eric Hightower, and Jason 
Bickford.  It indicated that Taylor would be moved to a perm
a-nent slot on unit 284
Ša Chandler ﬁgeneral t
ransportationﬂ 
(GT) unit stationed about 5 miles away that transported patients 
between facilities and performed 911 emergency work only on 
a ﬁbackupﬂ basis
Š displacing one of two paramedics tempora
r-ily assigned there.  As Taylor was also the Field Trainin
g Of-ficer (FTO) assigned to unit/station 282,
29 the document stated 
that the Company intended to post and fill an FTO position at 
29 An FTO is the Company™s ﬁfirst line of communicationﬂ between 
management and the crews, and also serves as the liaison between PMT 
and city fire departments and personnel.  The
 FTO provides supplies 
and relays personnel and other general information to the crews, checks 
the stations to ensure that required maintenance duties are performed, 

and also responds to incidents or accidents involving the crews.  FTO 
positions are posted
, and individuals selected to be permanent FTOs are 
paid an extra $1.50/hour.  (Tr. 330
Œ334, 359, 421
Œ422, 426
Œ427, 431.)  
 unit 284 prior to the contract start date.  Finally, the document 
stated that Hightower and Bickford, who were both temporaril
y assigned to unit/station 282, likewise needed to be permanently 
reassigned by January 3.
30    The proposed Chandler MOU also addressed the issue of a
s-signing part
-time work to firefighters.
 This was an issue that 
had arisen in late 2008, when the Company
 unilaterally i
n-creased its use of off
-duty firefighters to perform nonemerge
n-cy GT work on a part
-time basis, thereby depriving bargaining
-unit employees of unscheduled overtime.  In his November 
2009 decision in the first unfair labor practice case, ALJ 
Kocol 
found that the Company had thereby violated Section 8(a)(5) of 
the Act, and ordered the Company to rescind the transfer of 
work and restore it to unit employees as it previously existed.  
As discussed above, ALJ Kocol™s decision was adopted by the 
Board in the absence of exceptions on December 13, 2010, and 
was subsequently enforced by the Ninth Circuit Court of A
p-peals on June 27, 2011.  The parties thereafter reached a stip
u-lation resolving all compliance issues on June 15, 2012.   The 

stipulation s
pecifically provided that the Company had ﬁsu
b-contractedﬂ 52,903 hours to nonbargaining unit firefighters 
prior to its unlawful transfer of the work in 2008; thereby ind
i-
cating that this was the baseline number that the Company had 
to return to pursuant to
 ALJ Kocol™s order.  (GC Exh. 4, p. 5, 
par. (e).)  In the meantime, during their negotiating sessions in 
April and May, the parties also made proposals and bargained 
over the subcontracting issue ﬁgoing forward.ﬂ   The proposals 
generally focused on imposi
ng a ﬁcapﬂ on the number of hours 
the Company could assign to nonbargaining unit part
-time fir
e-fighters
 during a 12
-month period, using the 52,903 number as 
the baseline.  The proposals, however, specifically excluded 
firefighter hours required by contract
ing municipalities, which 
were not at issue in the first case.  (R. Exh. 30; GC Exhs. 17
Œ18, 63; Tr. 102
Œ103, 780, 788.)  And a tentative agreement 
(TA) on subcontracting that the parties executed on June 7, 
2012, shortly before the Company made its LBFO, 
specifically 
excepted such firefighter hours pursuant to both the existing 
Tempe contract and the ﬁforthcomingﬂ new Chandler contract 

(GC Exh. 16).  The Company™s August 1, 2012 proposed MOU 
regarding Chandler reiterated this, stating that ﬁ[a]
ny additiona
l part
-time firefighter hours resulting from the use of contracted 
firefighters under the City of Chandler contract will not be 
included
 in the 
52,903 baseline part
-time firefighter hours per 
the compliance specification.
ﬂ   As with the proposed MOA regarding unit 603 (see sec. II, 
above), the Union offered no response to the Chandler MOU or 

related documents at the meeting.  Rather, the Union simply 
stated that it would take them under advisement.  (Tr. 686
Œ687.)  
 Approximat
ely a week later, on August 6, Barkley informed 
Wilson that both the subcontracting TA and the Company™s 

LBFO had been ﬁvoted downﬂ (GC Exh. 9).  The following 
30 See GC Exh. 22; R. Exhs.
 29, 41; Tr. 109, 691
Œ693, 833
Œ834.  
Although Barkley testified that the Company did not give the Union the 
latter two documents at the August 1 meeting (see Tr. 495
Œ496, 554
Œ555, 584), I discredit his testimony as contrary to the weight of the 
evidence.  
See also GC Exh. 12 (item 5)
.   
                                                                                                                        154 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 day, Barkley emailed Wilson a proposed agreement.  The pr
o-posal, entitled ﬁEMS Reform,ﬂ addresse
d, not only staffing in 
Chandler, but also in other cities.  Among other things, the 
proposal stated that the Company would ﬁmaintain all current 
staffing levels in all cities that PMT contracts with for 911 se
r-vices,ﬂ and that ﬁno PMT employee or unit mem
ber shall be 
displaced from their assigned position for any reason.ﬂ   It also 
stated that ﬁall current ambulance contracts,ﬂ with the exception 
of Peoria, would be ﬁmaintained with Advanced Life Support 

units that deploy one PMT/ICEP Paramedic, and one 
PMT/ICEP [EMT]ﬂ; that no RFP could ﬁdisplace, or replace 
current PMT/ICEP staff through change in delivery systemﬂ; 
and that municipal RFPs would ﬁhave no effect on staffing in 
any of the aforementioned areas.ﬂ 
 The Union™s proposal also addressed the use of
 part
-time 
workers for ﬁbackfilling scheduling holes.ﬂ  The proposal stated 
that the Company could only use ﬁnon
-fire part time emplo
y-eesﬂ for backfilling.  It also stated that the Company could only 
ﬁschedule 52,903 hours for firefighters throughout the e
ntire 
system, acknowledging that Chandler uses 17,520 hours and 

Tempe uses 17,520 hours per year for a total of 35,040 hours.ﬂ   
Unlike the Company™s August 1 proposal and the recently r
e-jected TA, however, it did not specifically exclude from this 
cap the
 required use of city firefighter paramedics under muni
c-ipal contracts.  (GC Exh. 21; R. Exh. 17.)
 Wilson responded to Barkley on August 10.  He stated that it 
was unclear to the management bargaining team whether the 

Union™s proposed agreement was a count
er to the Company™s 
proposed MOU regarding the effects of the Chandler contract.  
However, Wilson stated that, if so, the Union™s proposal was 
rejected because it would not allow the Company to fulfill the 
contract with Chandler, which had already been app
roved and 
required the use of city firefighter
-paramedics on each amb
u-lance.  Wilson asked Barkley to ﬁ[p]lease let us know if the 
Union has any responsive proposal to our needs as reflected in 
the MOU tendered to your committee on August 1 for the PMT 
to 
consider, or are we at loggerheads on the issue.ﬂ  (GC Exh. 
23.)
 Barkley replied later the same day.  He advised Wilson that 
the Union would respond the following week ﬁwhen we have 

had time to discuss our options.ﬂ  He acknowledged that he did 
ﬁfeel it ne
cessary to be more genuine on this issue.ﬂ  He noted 

that the Chandler RFP had been ﬁsubmittedﬂ while ALJ 

Kocol™s order, including the provisions addressing the unlawful 
attempt to terminate him and ﬁthe subcontracting issue,ﬂ were 
before the Ninth Circuit
 for enforcement.  He also stated that 
the Chandler contract ﬁis not viewed as a positive thing for 
PMT employees,ﬂ because it ﬁremoves private paramedics from 
the 911 systemﬂ and ﬁpay[s] firefighters 90k each and a gravy 
overtime ride at $30 an hour,ﬂ whi
ch ﬁseems to be coming out 
of our pocket alsoﬂ as the Company had offered only a 1
-percent raise in its LBFO at the ﬁunlawful 
bargaining sessionﬂ 
on June 7. 
 Nevertheless, Barkley stated that ﬁthere is a solution 
to thisﬂ and promised to get back to Wilson
 ﬁwith some pr
o-posal as soon as I can.ﬂ  However, he stated that ﬁany proposal 
we submit will be in CBA [collective
-bargaining agreement] 
form.ﬂ 
 (GC Exh. 24.)
 Wilson responded to Barkley early the following week, on 
August 14.  He disagreed that the Chand
ler contract was not a 

positive thing for PMT employees.  He noted again that it 
would expand the bargaining unit by nine EMTs and that the 
three displaced paramedics would be reassigned elsewhere at 
no loss of annual pay.  He also reiterated that the Comp
any was 

ﬁseeking to fulfill [its] bargaining obligations concerning this 
matter with the Union,ﬂ and stated that the Company looked 
forward to receiving the Union™s response to the Company™s 
proposal sometime that week as Barkley suggested.  (GC Exh. 

25.)
 Barkley replied late that evening.   He said he had discussed 
Wilson™s email with his ﬁconstituentsﬂ and they were ﬁstru
g-gling with where to go from here.ﬂ  He again reviewed the 

Company™s history of unfair labor practices and rejection of the 
Union™s vari
ous collective
-bargaining proposals.  He accused 
the Company of ﬁprematurely ending negotiationsﬂ when it 
presented its LBFO on June 7, and also cited the Company™s 
alleged failure to bargain with the Union before subsequently 
writing a letter to employees
 offering them a ratification bonus.  
He also cited a litany of other alleged wrongs, which he stated 
proved ﬁnothing has changed.ﬂ  As for Chandler, Barkley sta
t-ed: 
  We can go back and forth on Chandler till the cows come 
home, but at the end of the day,
 you have shown that it comes 
out of our pocket and our employees are displaced. . . .We are 
under no obligation to bargain away our unit, one RFP at a 
time. . . .We move [sic] to create another proposal for you, but 

it is looking redundant and your respon
se preconceived by our 
team. . . . We will see what we can come up with, but what we 
have on paper now rectifies all scenarios and has been prev
i-
ously ignored or rejected by your team.
  [GC Exh. 26.]
  Wilson responded 2 days later, on August 16, ﬁto set th
e re
c-ord straight.ﬂ   He disputed Barkley™s review of the bargaining 
history, and detailed the Company™s efforts since 2006 to i
n-crease the number of both paramedics and EMTs, within the 
RFP and contractual limitations imposed by the cities or other 
politi
cal subdivisions.  He told Barkley, ﬁI am hopeful you will 
reconsider your position and make a sincere proposal that pe
r-haps can bring our two sides closer to a resolution and colle
c-tive bargaining agreement.ﬂ  (GC Exh. 27.)
 Thereafter, on August 19, Barkl
y notified Wilson that the 
Union was almost finished drafting it proposal.   However, 

another week passed without Wilson receiving anything.  A
c-cordingly, on August 27, he emailed Barkley and the other 
members of the union bargaining team asking if there w
as ﬁany 
new follow up on the proposal you mentioned.ﬂ  (GC Exh. 29.)
 Two more weeks passed without a response.  Accordingly, 
on September 10, Wilson sent another email to Barkley.  He 
reviewed the history, noting that ﬁwe have been discussing the 
City of C
handler RFP now for months.ﬂ  He stated that, if the 
Company did not receive a counterproposal to its MOU by 

Friday, September 14, ﬁwe will assume that we are at logge
r-heads and the Union has no further suggestions or counterpr
o-posals to the MOU.ﬂ 
 (R. Exh
. 19.)
 Barkley formally responded by letter the following week, on 
Monday, September 17.  He again reviewed the overall ba
r- . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  155 gai
ning history, repeating his previous assertion that the Co
m-pany had ﬁprematurely endedﬂ the June 7 bargaining session 
and subseque
ntly offered the employees a ratification bonus 
without first negotiating it with the Union.  With respect to 
Chandler, he noted that the Company had announced
 to the 
employees, ﬁwithout notifying or negotiating with the Union,ﬂ 
that the Company had pursue
d and won the Chandler contract.  
He also noted that the RFP was ﬁissued in August 2011 while 

there was a 9th circuit court order that was clear on subco
n-trac
ting restrictions.ﬂ   Barkley asserted that ﬁPMT was to cease 
and desist and redact all subcontrac
ting and subcontractors, yet 
a contract was negotiated with a city that should have known 

about the restrictions.ﬂ  Barkley stated that it was the Union™s 
ﬁimpressionﬂ that ﬁlegallyﬂ the Company™s response to the RFP 
ﬁcould not contain subcontracting as pe
r the 9th Circuit™s order, 
but PMT bid for the removal of its own employees anyway.ﬂ  

He also accused the Company of failing to stop ﬁthe use of 

firefightersﬂ as agreed in the June 15 compliance stipulation.  
 Barkley also attached to his letter the promis
ed union pr
o-posal.   The proposal was in the form of a complete collective
-bargaining agreement, and addressed numerous terms and co
n-ditions, including wages and benefits.  With respect to ﬁsubco
n-
tracting,ﬂ the proposal set forth three options.  ﬁOption 1ﬂ
 inst
i-tuted a subcontracting cap of 52,903 hours per year, and r
e-quired the Company to match employee wages, benefits, and 
working conditions to the subcontracted work force and to n
e-
gotiate with the Union before terminating an employee ﬁfor any 
reason.ﬂ  
ﬁOption 2ﬂ provided that the Company would ﬁtran
s-ferﬂ employment of the unit employees to the cities currently 
under contract with PMT; the employees would retain their 
seniority and maintain their same wages, benefits, and working 
conditions with the city
, but with civil service protections and 
state sponsored pension and healthcare; and the cities would 
recognize the Union as the employees™ bargaining represent
a-tive.  ﬁOption 3ﬂ provided that the Union would ﬁtransfer 

70,010 hours of unit work to non
-unit
 firefighters,ﬂ but the 
Company would negotiate civil service protections, pensions 
and benefits for PMT employees, and ﬁat no time [would] any 

PMT employee be laid off, terminated or harassed to the point 
of voluntary separation.ﬂ 
 (GC Exh. 30; Tr. 592
Œ593.)  Howe
v-er, the proposal did not otherwise specifically address the e
f-fects of the Chandler contract on bargaining unit employees. 
 Wilson responded by email 2 days later, on September 19.  
He expressed disappointment with the Union™s contract pr
o-posal o
verall, but said the Company would study it and respond 
with a counter.  ﬁAs for the items that relate to Chandler,ﬂ Wi
l-son said,
  there was nothing to indicate that the parties are not at i
m-passe.  Indeed, the union withdrew its TA that could have r
e-
solve
d the matter.  The company is implementing its Chandler 
MOU.  Obviously nothing final will happen until January.  
[GC Exh. 31.]
  Barkley replied later the same day.  He reminded Wilson that 
the union membership had voted down the TA, which limited 
the Unio
n™s ability to negotiate.  As for the Chandler MOU, 
Barkley stated, it was ﬁdead on arrival as we previously notified 

you of.ﬂ  (GC Exh. 32.)
    The Company subsequently proceeded as planned.   In Se
p-tember it posted for special bid the EMT positions creat
ed by 
the Chandler contract.  It also posted and filled the FTO pos
i-tion at unit 284 (selecting Taylor for the A shift).  Thereafter, 
on January 3, 2013, when the Chandler contract became effe
c-tive, the Company closed Chandler unit/station 282 and tran
s-fer
red Taylor to unit 284 and the two other pa
ramedics to other 
ambulances.  
Pursuant to the terms of the Chandler contract
 (GC Exh. 20, p. 3, sec. 2.1), it also reassigned all bargaining 

unit employees in Chandler to post out of the city fire depar
t-ment stat
ions.  
 The General Counsel contends that
 the foregoing unilateral 
changes violated Section 8(a)(5) of the Act because, contrary to 
the Company™s assertions, the parties had not reached a valid 

impasse over the effects of the Chandler contract.   The Gener
al 
Counsel™s primary theory, articulated both at the hearing and in 

the posthearing brief, is that a valid impasse was precluded by 
the Company™s prior, unremedied unfair labor practices; speci
f-ically, unlawfully bypassing the Union and offering employees 
a contract ratification bonus in June 2012, unilaterally shutting 
down unit 603 in August 2012, and discriminatorily suspending 

Lopez, a member of the union bargaining team, on September 
17, 2012.
 As found above, however, the Company did not unlawfully 
byp
ass the Union when it notified employees of the ratification 
bonus; contrary to Barkley™s September 17 letter, the Comp
a-
ny™s previous communication to the employees about the offer 
was entirely lawful.  As for shutting down unit 603 and su
s-pending Lopez, t
he General Counsel offers no explanation how 
or why these violations contributed to the parties™ failure to 
reach agreement regarding the effects of the Chandler contract.  
Nor is the causal relationship so obvious as to be self
-explanatory.  While the Com
pany raised unit 603 at the August 
1 meeting, it proposed a separate agreement on the issue, and 
there was little or no discussion about it.  Further, the issue was 
not thereafter discussed or tied together with the Chandler issue 
in any way, and was not e
ven mentioned in Barkley™s Septe
m-ber 17 letter.  As for Lopez™ September 17 suspension, it was 
only for 1 day and retroactive to August 26, and there is no 
evidence that he was unable to participate in the Chandler n
e-gotiations because of the retroactive s
uspension or that it i
m-pacted the negotiations in any way.  Accordingly, I reject the 

General Counsel™s theory.  See 
Aramark Educational Services
, supra. 
 The General Counsel™s posthearing brief additionally argues 
that the Company failed to give the Union
 prior notice of the 
changes before declaring impasse and implementing them.  
However, this is factually incorrect; as found above, the Co
m-pany provided the Union with documents at the August 1 mee
t-ing that specifically stated how the Company proposed to a
d-dress the effects of the new contract under the proposed 
MOU.
31  The January 2013 changes were either identical to or 
31 Although there is no evidence that the Company gave the Union 
prior notice of the September 2012 special bid for the anticipated new 
EMT positions, this was not alleged as an unfair labor practice in the 
complaint.  Nor 
was the Company™s legal obligation, if any, to provide 
                                                            156 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 reasonably comprehended by those proposals.   See generally 
Taft Broadcasting Co
., 163 NLRB 475, 478 (1967), review 

denied 
AFTRA v. NLRB
, 395 F.2d 622 (D.C. Cir. 1968) (ﬁan 
employer does not violate the Act by making unilateral changes 
that are reasonably comprehended within [its] pre
-impasse 
proposalsﬂ).  Moreover, as indicated above, at least some of the 
changes, such as posting the 911 u
nits at city fire department 
stations, were required by, and therefore ﬁan inevitable cons
e-quenceﬂ of, the Chandler contract.  See 
Fresno Bee
, 339 NLRB 
1214 (2003); and 
Holly Farms Corp
., 311 NLRB 273, 278 
(1993), enfd. 48 F.3d 1360 (4th Cir. 1995), affd. 
517 U.S. 392 
(1996) (indicating that there is no duty to bargain over such 
effects).  Accordingly, the argument is without merit.
 Finally, the General Counsel™s posthearing brief alternatively 
argues that, even if the Union was given adequate notice, the 
Company declared impasse on September 19 prematurely, i.e., 
it ﬁhad the obligation to not simply reject [the Union™s Septe
m-ber 17 proposal] and declare impasse but to continue discussing 
the proposalsﬂ (Br. 20 fn. 8, 34)
.  I reject this argument as well.  
In evaluating the existence of an 
impasse
, the Board considers a 
number of factors, including the bargaining history, whether the 
parties have negotiated in good faith, the length of the negoti
a-tions, the importance of the issue
s over which there is dis
a-gre
ement, and the contemporaneous understanding of the pa
r-ties regarding the status of the negotiations. 
 Taft, 
163 NLRB at 
478.  
Here, as discussed above, although the Company commi
t-ted certain other unfair labor practices during the same general 
time period
, the violations did not in any way impact the neg
o-tiations over the effects of the Chandler contract.  Nor is there 
any allegation or evidence that the Company bargained in bad 
faith, either with respect to the effects of the Chandler contract 
or in the o
verall negotiations for an initial collective
-bargaining 
agreement.   Further, while only about 7 weeks passed between 
the Company™s August 1 proposal and its September 19 decl
a-ration of impasse, the Union never provided a counterproposal 

to the Company du
ring that time specifically addressing the 
effects of the Chandler contract on the work force.  Rather, 
Barkley continued to object to the RFP/contract itself
Šin part 
on erroneous legal grounds
Šand offered only various ﬁEMS 
reformsﬂ and ﬁsubcontracting opt
ionsﬂ that were tied to broader 
issues in collective bargaining and prevented the Company 

from performing the contract and/or failed to address the effects 

of the contract as written.
32  Moreover, in his September 19 
response, 
Barkley did not dispute Wilso
n™s assertion that the 
parties were at impasse regarding the effects of the Chandler 
contract.  Nor, despite Wilson™s assurance that ﬁnothing final 
will happen until January,ﬂ did the Union subsequently request 
advance notice and an opportunity to bargain over such bids fully lit
i-gated.
 32 Contrary to Barkley™s assertions in his September 17 letter, there 
is no complaint allegation or record basis to conclude
 that the Company 
violated any of the prior orders or the Act by unilaterally bidding on the 
Chandler RFP and/or executing the contract.  See Tr. 19, 88; GC Br. 
13, fn. 3.  Similarly, as with the unit 603 issue, the General Counsel 
does not contend that th
e Company was obligated to refrain from i
m-plementing its Chandler MOU until the parties had reached an overall 
impasse in the negotiations for an initial collective
-bargaining agre
e-ment.
 additional meetings or make any subsequent pr
oposals regar
d-ing the matter to break the impasse prior to that time.  
 The General Counsel™s brief fails to address any of the for
e-going facts and circumstances.  Indeed, it does not even me
n-tion the relevant 
Taft
 factors for evaluating the existence of an 
impasse. 
 Accordingly, the allegation is dismissed.
 V.  UNILATERAL
LY RELOCATING
 STATION 
2 EMPLOYEES 
 TO STATION 
3 ON JANUARY 
17,
 2013
 About January 17, 2013
, the Company 
unilaterally 
relocated
 its employees at s
tation 
2 in Glendale 
to 
station 3 in Peoria 
(about 6 miles away) without giving the Union notice or an 
opportunity to bargain (GC Exh. 39
Œ40; Tr. 145
Œ148, 152, 
496).  
The General Counsel contends that the decision to rel
o-cate station 2 employees was a manda
tory subject of bargaining 
because it did not involve a change in the scope and direction 
of the enterprise, citing 
Dubuque Packing
, 303 NLRB 386 
(1991), enfd. sub nom. 
Food & Commercial Workers Local 
150-A v. NLRB
, 1 F.3d 24 (D.C.Cir. 1993).   
 However, a
s indicated by the Company, under 
Dubuque
 even relocations that are unaccompanied by a fundamental 

change in the business do not require bargaining ﬁ[i]f the e
m-ployer shows that labor costs were irrelevant to the decision.ﬂ  
Id. at 391.  Here, there is no 
dispute that the relocation had 
nothing to do with labor costs. The purpose of the relocation 
was simply to provide the crews with better working cond
i-tions, as station 3 is a newer facility with working air conditio
n-ing and toilets, a large kitchen and br
eakrooms, and a secure 
parking lot, and there is no evidence that any unit employee 

suffered a reduction in pay or benefits.  (Tr. 151
Œ152, 701.)  
Accordingly, the Company clearly had no duty to bargain over 
the decision.
 See also 
Mercy Health Partners
, 358 NLRB 
566, 
567 
fn. 9, and 
573
 (2012).
33   The General Counsel also contends that the Company had a 
duty to bargain over the effects of the relocation.  And it is 
generally true that
, ﬁ[e]ven when an employer does not have a 
duty to bargain about a decisio
n to relocate, it still has a duty to 
bargain with the union over the effects of that decision
 on unit 
employees
.ﬂ  Mercy Health Partners
, 358 NLRB 
at 567; citing 
First National Maintenance Corp. v. NLRB
, 452 U.S. 666, 681 
(1981).  See also 
Naperville 
Jeep/Dodge
, 357 NLRB 
2252, 
2272
 (2012), and cases cited there.  However, this rule only 
applies if the employees were adversely affected in some ﬁm
a-terial, substantial, and significantﬂ way.  
Fresno Bee
, supra.  
See also 
Rochester Gas & Electric Corp.
, 355
 NLRB 507 
(2010), enfd. sub nom. 
Electrical Workers Local 36 v. NLRB
, 706 F.3d 73 (2d Cir. 2013); and 
EAD Motors
, 346 NLRB 1060, 
1065 (2006).
34  Here, as indicated by the Company, there is no 
33 In light of this conclusion, it is unnecessary to address the Comp
a-ny™s alternative argument that no bargaining was required under the 
Fourth Circuit™s analysis in 
Dorsey Trailers v. NLRB
, 233 F.3d 831 
(2000).  
 34 As indicated by the General Counsel, it is well established that 
employers must bargain over a decision to 
implement changes in ma
n-
datory subjects of bargaining even if the changes would be beneficial to 
employees.  See, e.g., 
Allied Mechanical Services
, 332 NLRB 1600, 
1609 (2
001);
 and 
Randolph Children™s Home
, 309 NLRB 341, 343 fn. 
                                                                                                                                                         . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  157 record evidence that the station 2 unit employees were advers
e-ly impacted in any way by their relocation to station 3.  Thus, 
no effects bargaining was required.  
 Accordingly, the allegation is dismissed.
 VI.  FAIL
ING
 TO PROVIDE INFORMATI
ON REQUESTED 
 ON JANUARY 
30,
 2013
 On January 
24, 2013, 
Barkley sent Human Resourc
es Dire
c-tor Carpenter an email listing  several ﬁscheduling malfunctions 
that need attention,ﬂ including employee reports that overtime 
had been cut.  Carpenter responded on January 30, advising 
Barkley that overtime was being monitored, there had been no 
change in policy, and the Company continued its attempts to 
spread out overtime opportunities.  Barkley replied later the 
same day, stating:
  I will detail the loss of overtime by the numbers and get it 
back to you as soon as possible.  I would think that all former 
Chandler medics that were transferred to GT lost the ability to 
obtain overtime.  Did you compensate them for their loss by 
adjusti
ng their pay?  Please advise on the adjustments of all 
paramedics pay, companywide that had a pay adjustment for 

scheduling changes or reductions. 
 [GC Exh. 43.]
  Carpenter responded on February 8, describing in detail the 
history of how and where the unit
s 282 and 284 paramedics 
who were displaced by the Chandler contract were reassigned.  
As for Barkley™s query about compensation/pay adjustments, 
she stated, ﬁOn a quarterly basis, we will conduct a true up for 
those eligible displaced employees to fulfill
 the obligation to 
make them whole.ﬂ  (GC Exh. 44.)
 Barkley did not reply to Carpenter™s February 8 response 
(Tr. 172, 210).  Instead, about 3 weeks later, on February 26, he 

filed an unfair labor practice charge on behalf of the Union.  
Among other things
, the charge alleged that the Company had 
unlawfully failed to provide the Union with requested info
r-
mation ﬁregarding the pay rate changes for 12
-hour staffﬂ (GC 
Exh. 1(h)).  
 The General Counsel alleges, the Company does not dispute, 
and I find that the 
compensation/pay adjustment information 

Barkley requested was relevant and necessary to the Union™s 
performance of its duties as the unit employees™ collective
-bargaining representative.  Nevertheless, in agreement with the 
Company, I find that a preponder
ance of the evidence fails to 
support a conclusion that Carpenter™s February 8 response vi
o-lated the Company™s duty to bargain.  As indicated above, Ca
r-penter™s email provided detailed information to Barkley regar
d-ing the reassignment of the displaced para
medics, and assured 
Barkley that the Company would ﬁmake them wholeﬂ on a 
quarterly basis for any scheduling changes or reductions.  As 
Barkley made no response or objection to this, there was no 

reason for Carpenter to believe, prior to the Union™s Februa
ry 
26 unfair labor practice charge, when there was still over a 

month left in the quarter, that her response was considered u
n-acceptable.  Nor does the General Counsel contend that the 
February 26 charge was sufficient to put the Company on n
o-3 (1992).  However, the Gene
ral Counsel cites no authority applying 
the same rule to bargaining over the effects of nonmandatory subjects 
of bargaining.
 tice thereaft
er that Carpenter™s response was insufficient.  A
c-cordingly, the allegation is dismissed.  Cf. 
Day Automotive 
Group
, 348 NRLB 1257, 1263 (2006) (finding that the emplo
y-er did not unlawfully fail to provide the union with requested 
information about a propo
sed health plan as the employer gave 

the union the information it had at the time and had every re
a-son to believe satisfied the union, and the union gave no indic
a-tion that it needed or expected more information).   
 VII
.  UNILATERALLY
 CHANG
ING L
OCATION AN
D DUTIES OF 
 UNIT 
284
  IN MARCH 
2013
 As indicated above, unit 284 is a 24
-hour GT unit that tran
s-ports patients between facilities and also performs 911 eme
r-gency work
 on a ﬁbackupﬂ basis.  It posts out of its own station 
in Chandler, but has historically been redeployed or ﬁmoved 
upﬂ into Scottsdale to assist with call demand.  In March 2013, 

however, the Company directed unit 284 to post out of station 
275 in Tempe, w
hich borders Scottsdale, for the first 12 hours 
of the shift, between 8 and 10 a.m. until about 8 and 10 p.m., to 
perform GT and backup work for both Tempe and Scottsdale.  
(Tr. 137, 432
Œ434, 439, 441, 497, 618.)  The Company did so 
unilaterally, without p
roviding the Union with any advance 
notice or opportunity to bargain.  And the Union did not othe
r-wise learn of the change until after it was implemented.
  (Tr. 
137, 496
Œ497, 622
Œ633.)  
 Unlike the Company™s decision to relocate station 2, the 
General Coun
sel does not contend that this decision constituted 
a mandatory subject of bargaining under 
Dubuque
 or any other 
test or analysis.  Rather, the General Counsel argues that the 
Company had an obligation to provide the Union with notice 
and an opportunity to
 bargain over the change pursuant to its 
obligation to bargain over the effects of the new Chandler 911 
contract.
  However, unlike with the earlier January 3 changes, 
the record fails to establish any significant causal connection 
between the Chandler cont
ract and the March change.  Accor
d-ingly, I reject the argument.  
 Nevertheless, as discussed above, the Company was obliga
t-ed to provide the Union with notice and an opportunity to ba
r-gain over any substantial adverse effects of the decision.  And, 
unlike 
with the relocation of station 2, the record indicates that 
the decision to modify unit 284™s posting location and duties 
did, in fact, have such an impact.  The increased workload 
backing up two cities, constant driving back and forth, and 
being away from
 their home station limited the crews™ dow
n-time and ability to fix meals between calls.  They also made it 

impossible for Taylor to properly perform his FTO duties at 
station 284.  Indeed, for all of the foregoing reasons, Taylor 
transferred to an FTO posi
tion at a Scottsdale 911 unit (604) in 
May.  (Tr. 433
Œ435, 439
Œ441; see also Tr. 
497
Œ498.) 
 The Company offers no substantial 
response 
to th
e foreg
o-ing evidence or other defense to the allegation
.  Accordingly, I 
find that the Company violated Section 8(a)
(5) of the Act by 
failing to give the Union notice and an opportunity to bargain 
over the effects of the March 2013 unilateral change.  
 CONCLUSIONS OF 
LAW 1. 
The Company 
violated
 Section 
8(a)(5) and (1)
 of the Act
 by:
                                                                                               158 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 (a)  Again shutting down unit 603 in 
August 2012 without 
providing the Union with sufficient notice and a meaningful 
opportunity to bargain over the decision and its effects.
 (b)  Changing the posting location and duties of unit 284 in 
March 2013 without providing the Union with notice and an
 opportunity to bargain over the effects of the decision.
 2.  The Company 
violated Section 
8(a)(3) and (1) 
of the Act
 on September 11, 2012, by
 discriminatorily issuing a retroa
c-tive 1
-day suspension to Tony Lopez effective August 26, 
2012, because of he w
as a union officer and member of the 
union bargaining team.
 3.  The Company did not otherwise violate Section 8(a)(5), 
(3), and (1) of the Act in the manner alleged in the complaint. 
 REMEDY
 The appropriate remedy for the violations found is an order 
requi
ring the Company to cease and desist and to take certain 
affirmative action.  Specifically, the Company will be required 
to restore unit 603 as it existed prior to the unlawful August 
2012 shutdown.
35  Such a restoration order is presumptively 
appropriate,
 and the Company has not to date shown, or even 
contended, that restoration of the unit would be unduly burde
n-some.
36  The Company shall also be required to make whole 
the unit employees for any lost earnings or benefits as a result 
of the shutdown.  Backp
ay shall be computed in the manner set 
forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), with interest computed and co
m-pounded as prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), and 
Kentucky River
 Medical Center, 
356 
NLRB 
6 (2010).  
 The Company will also be required, on request, to bargain in 
good faith with the Union over the effects of the March 2013 

change in the posting location and duties of unit 284.  However, 
I deny the General Counsel™s re
quest that the Company be r
e-quired to pay 2
-weeks minimum backpay to the employees in 

the manner prescribed in 
Transmarine Navigation Corp
., 170 
NLRB 389 (1968).  Contrary to the General Counsel™s sugge
s-tion, such a remedy is not automatic or appropriate i
n every 
effects
-bargaining case regardless of loss.  See 
AG Communic
a-tion Systems
, 350 NLRB 168, 173 (2007), affd. in relevant part 
sub nom. 
Electrical Workers Local 21 v. NLRB
, 563 F.3d 418 
(9th Cir. 2009).  Further, the cases cited by the General Counsel
 in support of such a remedy
 are clearly distinguishable.  For 
35 Given the Company™s admission that it restored unit 603 in Febr
u-
ary 2012 as required by ALJ Parke™s December 2011 order (see fn.
 13 
above), the Company shall presumptively be required to again restore 
the unit in that manner, i.e. to schedule and staff the unit 8 hours per 
day, 5 days per week.  However, the ultimate determination of the 
appropriate manner in which the unit must be
 restored will be left to the 
compliance proceeding.  Cf. 
American Girl Place New York
, 355 
NLRB 479, 480 (2010) (evidence warranted presumption that employer 
would have granted actors a $6
-per
-show wage increase absent their 
protected activities, but empl
oyer would be given an opportunity to 
demonstrate otherwise at the compliance stage). 
 36 See, e.g., 
Solutia, Inc
., 357 NLRB 
58 
(2011), enfd. 699 F.3d 50 
(1st Cir. 2012).
  
If there is any new or previously unavailable evidence 
showing that restoration of unit 603 has become unduly burdensome 
since the hearing, the Company may present that evidence in the co
m-pliance proceeding.  Id. at fn. 19.
 example, in 
Live Oak Care & Manor
, 300 NLRB 1040 (1990), 
the primary case relied on by the General Counsel, the Board 
found that a 
Transmarine
 remedy was appropriate because the 
employees had, 
in fact, suffered financial losses, and that, on 
learning of the sale/transfer of the facility, the union had imm
e-diately requested bargaining over such issues as accrued leave, 
severance pay, pending grievances, and payment of all wages 
and benefits due. 
 Moreover, the Board specifically stated that, 
given these circumstances, ﬁwe need not decide whether the 
remedy for a minimum of 2 weeks™ backpay in 
Transmarine 
is 
warranted for all effects bargaining violations, regardless of 
loss.ﬂ  (Id. at 1040.)   
 The additional cases cited by the General Counsel following 
Oak Care
 are to the same effect.  In 
Richmond Convalescent 
Hospital
, 313 NLRB 1247 (1994), the Board found that such a 
remedy was appropriate because it was unclear whether all of 
the unit employees
 were hired following the takeover/transfer 
of the business, and that, on learning about it second hand, the 
union immediately requested bargaining over several pending 
issues in dispute, including sick leave, overtime pay, a grie
v-ance, and payment of othe
r wages and benefits due.  In 
Sierra 
International Trucks
, 319 NLRB 948 (1995), the union repea
t-edly requested effects bargaining before the asset sale occurred 

and before it was known whether the employees would be r
e-tained by the new ownership.  Further,
 the employer actually 
terminated all of the unit employees and ceased operating when 
it transferred the franchise and assets.  Although the dealership 
resumed operating under the new ownership the very next bus
i-ness day, two of the former unit employees e
ither did not apply 
or were not hired after submitting applications.  And in 
Sea
-Jet 
Trucking Corp
., 327 NLRB 540 (1999), rev. denied mem. 221 
F.3d 196 (D.C. Cir. 2000), the union sought severance pay for 
employees who chose not to relocate and transportat
ion costs 
for employees forced to travel longer distances because of the 

move.  
 Here, in contrast, there is no evidence or reason to believe 
that Taylor or other unit employees may have suffered econo
m-
ic losses as a result of the change.  Nor is there any
 evidence or 
reason to believe that the Union would have sought any kind of 
economic compensation or benefits for the affected employees 
had it received timely notice.  Accordingly, I find that a 
Tran
s-marine
 backpay remedy is unwarranted.
 With respect to t
he discriminatory 1
-day suspension of 
Lopez, the Company shall be required to expunge any reference 

to the suspension from the Company™s files, and to advise 
Lopez that this has been done and that the suspension will not 
be used against him in any way.  Th
e Company will also be 

required to make Lopez whole for any loss of pay or benefits as 
a result of the suspension.  Backpay shall be computed in a
c-cordance with 
F.
 W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest computed and compounded as set forth in 
New 
Horizons
 and 
Kentucky River
, above. 
 Finally, the Company will be required to compensate e
m-ployees for the adverse tax consequences, if any, of receiving a 

lump
-sum backpay award, and file a report with the Social 
Security Administration allocating bac
kpay to the appropriate 
calendar quarters.  See 
Latino Express, Inc.
, 359 NLRB 518
 (2012).
                                                             . PROFESSIONAL MEDICAL
 TRANSPORT
, INC
.  159 Accordingly, based on the foregoing findings of fact and 
conclusions of law and the entire record, I issue the following 
recommended
37 ORDER
 The Respondent, 
Professi
onal Medical Transport, Inc., Mesa, 
Arizona, 
its officers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a)  Failing and refusing to bargain in good faith with Ind
e-pendent Certified Emergency Professionals, Local No. 1 as the 
exclusive 
bargaining representative of the employees in the 
following unit:
  All full
-time field paramedics, EMTs, IEMT™s, and registered 
nurses, but excluding administrative staff individuals, support 
services or personnel not directly operating in the field as an 
EMS provider, guards, office clericals and supervisors as d
e-
fined by the National Labor Relations Act.
  (b)  Discriminatorily disciplining employees because of their 
union activities or to discourage employees from engaging in 
union or other protected conc
erted activities.
 (c)  In any like or related manner interfering with, restrai
n-ing, or coercing employees in the exercise of the rights guara
n-teed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies 
of the Act.
 (a)  Restore unit 603 as it existed prior to the unlawful A
u-gust 2012 shutdown.
 (b)  Make whole the bargaining unit employees for any lost 
earnings and benefits resulting from the unlawful 2012 shu
t-down of unit 603, in the manner set forth in t
he remedy section 
above.
 (c) On request, bargain in good faith with the Union to an 
agreement or valid impasse over the effects of the March 2012 

changes in the posting location and duties of unit 284.
 (d)  Within 14 days of the Board™s order, remove any r
efe
r-ence to the unlawful August 26, 2012 suspension that it retroa
c-tively issued to Tony Lopez on September 11, 2012, and notify 

Lopez within 3 days thereafter that this has been done and that 

the suspension will not be used against him in any way.
 37 If no exceptions are filed 
as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (e)  Ma
ke Lopez whole for any lost earnings and benefits r
e-sulting from the unlawful suspension, in the manner set forth in 
the remedy section above.
 (f)  
Compensate bargaining unit employees for the adverse
 tax consequences, if any, of receiving lump
-sum
 backpay
 awards, and file a report with the Social Security
 Administr
a-tion allocating the backpay awards to the
 appropriate calendar 
quarters for each employee.
 (g)  
Preserve and, within 14 days of a request, or such add
i-tional time as the Regional Director may al
low for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such recor
ds if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.
 (h)  Within 14 days after service by the Region, post at its 
facilities in Maricopa County, Arizona
, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ38  Copies of the notice, on forms 
provided by the Regional Director for Region 28, after being 
signed by the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 
days in conspicuous places i
ncluding all places where notices to 
employees are customarily posted.  In addition to physical pos
t-ing of paper notices, the notices shall be distributed electron
i-cally, such as by email, posting on an intranet or an internet 

site, and/or other electronic
 means, if the Respondent customa
r-ily communicates with its employees by such means. Reason
a-ble steps shall be taken by the Respondent to ensure that the 

notices are not altered, defaced, or covered by any other mat
e-rial. In the event that, during the pend
ency of these procee
d-ings, the Respondent has gone out of business or closed the 
facility involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employe
d by the 
Respondent at any time since August 1, 2012.
 (i)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Responde
nt has taken to comply.
 38 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing 
an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                          